Citation Nr: 0727218	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for skin disability 
manifested by acne.  





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse








INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His service included a tour in Vietnam from August 
1968 to August 1969, during which he earned a Combat 
Infantryman Badge and Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In April 2007, the veteran and his spouse testified before 
the Board at the RO.  Although the appeal came to the Board 
as service connection for chloracne, it was apparent from the 
veteran's testimony that he is not certain that his skin 
disability is chloracne.  Rather, he is seeking service 
connection for a skin disability manifested by acne.  

In light of the previous denials of service connection, the 
Board must first determine whether new and material evidence 
has been submitted to reopen the claim.  


FINDINGS OF FACT

1.  In January 2002, the RO denied service connection for 
chloracne because, although the evidence showed he had 
chloracne, it was not shown to a degree of 10 percent within 
one year of his Vietnam service.

2.  For the purpose of whether to reopen the claim, the 
medical evidence and credible testimony received since the 
RO's January 2002 denial suggests a nexus between a current 
skin disability and service.  

3.  The veteran's current acneform disease are shown to have 
existed since service.  


CONCLUSION OF LAW

1.  New and material evidence has been received since the 
January 2002 rating decision denying service connection for 
chloracne, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 
20.200 (2006).

2.  Service connection for skin disability manifested by acne 
is warranted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.  

In January 2002, the RO denied service connection for 
chloracne.  The RO noted that the veteran served in Vietnam 
and was presumed to have been exposed to Agent Orange.  In 
addition, the RO noted that the veteran currently had 
chloracne.  The RO found, however, that there was no evidence 
of chloracne within a year of his service in Vietnam.  The RO 
informed the veteran of the decision and of his appellate 
rights.  The veteran did not file a timely notice of 
disagreement, and the decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  The diseases that are deemed to be 
associated with herbicide exposure include chloracne and 
other acneform diseases consistent with chloracne.  See 38 
C.F.R. § 3.309(e).  

The evidence of record at the time of the January 2002 rating 
decision included the veteran's service medical records, VA 
treatment records and an April 2001 VA examination.  

The veteran served in Vietnam and was wounded in combat.  The 
VA examiner indicated that the veteran had comedonal acne and 
cysts compatible with a diagnosis of chloracne.  The examiner 
diagnosed mild chloracne.  

Evidence received since the January 2002 rating decision 
includes VA treatment records and the sworn testimony of the 
veteran and his spouse.  Both the veteran and his spouse 
testified that the veteran had the skin problems he now has 
since he returned from Vietnam.  Treatment records from April 
and July 2004 and December 2005 show that the veteran had a 
skin disability manifested by acne and seborrheic dermatitis.  
The treating health professionals diagnosed acne and 
indicated that it was possibly chloracne as the veteran was 
exposed to Agent Orange.  Indeed, the December 2005 health 
professional indicated that the acne was in the distribution 
pattern seen in chloracne.  

As noted, the reason for the denial of service connection in 
January 2002 was that chloracne was not present at a 
compensable level within a year of the veteran's Vietnam 
service.  Now, both the veteran and his spouse have provided 
credible testimony that the veteran's current skin problems 
have been present since he returned from Vietnam.  Further, 
VA health professionals have in essence attributed the 
veteran's skin disability to his exposure to Agent Orange.  

This evidence was not previously of record and is not 
cumulative or redundant of other evidence of record as the 
record did not include a medical attribution of skin 
disability to Agent Orange, or credible sworn testimony that 
the skin disability had been present since service.  This 
evidence bears directly and substantially on the issue of 
service connection for skin disability and raises a 
reasonable possibility of substantiating the claim.  The 
added evidence is thus is new and material evidence to reopen 
the previously denied claim.

Furthermore, service connection is in order for the veteran's 
acneform skin disability.  The testimony of the veteran and 
his spouse is very credible.  Despite the absence of 
treatment records, the Board finds that the veteran has had 
his skin problems since he returned from Vietnam.  The Board 
also finds the VA treatment records persuasive in that his 
current acneform disease is consistent with that of 
chloracne.  In the absence of medical evidence contradicting 
this evidence, the preponderance of the evidence supports the 
veteran's claim of service connection for skin disability 
manifested by acne.  



ORDER

New and material evidence having been received, a claim of 
service connection for skin disability manifested by acne is 
reopened.  

Service connection for skin disability manifested by acne is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


